Citation Nr: 1145729	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  92-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date prior to August 17, 2009, for a grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to an effective date prior to July 26, 1994, for a grant of entitlement to service connection for a psychiatric disability secondary to a back disability.

3. Entitlement to an initial disability rating in excess of 10 percent for the psychiatric disability. 

4. Entitlement to service connection for a bowel disability secondary to a back disability.

5. Entitlement to an effective date prior to September 1, 1999, for a grant of entitlement to service connection for a neurogenic bladder secondary to a back disability.

6. Entitlement to a disability rating in excess of 40 percent for the neurogenic bladder disability.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1978 to February 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. The RO denied entitlement to service connection for a psychiatric disability in March 1990, but granted the benefit in a May 1995 rating decision during the pendency of the Veteran's appeal. The RO assigned a 10 percent disability rating effective July 26, 1994 and the Veteran timely appealed. In May 2000, the RO denied service connection for a bowel disability and granted service connection for a neurogenic bladder. The RO assigned a 40 percent rating for the bladder disability, effective September 1, 1999, and the Veteran submitted a timely notice of disagreement. In an October 2009 rating decision, the RO granted entitlement to TDIU, effective August 17, 2009 and the Veteran timely appealed the effective date of that award.

The Board notes that the appealed issues of the rating and effective date assigned for the bladder disability were formerly characterized as a claim of entitlement to service connection for a bladder disability. However, as the claims file reflects that the Veteran is in receipt of service connection for a neurogenic bladder and has appealed the rating and effective date assigned for that disability, the Board has recharacterized the issue. See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

In January 1992, the Veteran, accompanied by his (then) authorized representative, appeared at a hearing held before a Veterans Law Judge in San Juan, Puerto Rico. A transcript of that hearing has been associated with the claims file. As that Veterans Law Judge is no longer with the Board, the Veteran was asked, in accordance with 38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2010) if he wished to have another hearing. Although another hearing was scheduled for July 2011, he informed VA in a June 2011 written statement that he no longer wished to have a hearing. His request for a second hearing has been properly withdrawn. See 38 C.F.R. § 20.702  (2010). 

The Board observes that the Veteran was originally represented before VA by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA), but he revoked its power of attorney in November 2011. He has not thereafter appointed a new representative and is considered unrepresented for the purposes of this decision. 

The issues of entitlement to earlier effective dates for the grants of TDIU and service connection for a psychiatric disability are herein decided. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran submitted a claim for service connection for a back disability in September 1985; in May 1986, VA granted service connection for that disability and assigned an effective date of November 12, 1984. 

3. The Veteran submitted evidence of unemployment to VA in August 1986, within one (1) year of his claim for service connection for a back disability; in August 1986 he contended that he was entitled to a higher evaluation for his back disability.
 
4. Evidence submitted by the Veteran shows that he was unable to pursue substantially gainful employment due to his service-connected back disability at the start of the appellate period.

5. The Veteran first presented his claim for service connection for a psychiatric disability in a statement received by VA on December 26, 1989.

6. The Veteran was diagnosed with major depression in May 1988 and medical evidence linked that diagnosis to his service-connected back disability.


CONCLUSIONS OF LAW

1. The requirements for an effective date of November 12, 1984, for the grant of TDIU have been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16 (2010).

2. The requirements for an effective date of December 26, 1989, for the grant of service connection for a psychiatric disorder have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.159(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a June 2006 letter of the evidence necessary to substantiate a claim for TDIU. The letter also explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). He was not specifically notified of the requirements necessary to establish entitlement to an earlier effective date for TDIU, but the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Veteran was not provided with notice of the evidence necessary to substantiate his claim for service connection for a psychiatric disorder prior to the adjudication of his claim in May 1995. However, the June 2006 letter did state the elements required for a claim of service connection and the requirements necessary to establish entitlement to an earlier effective date for the psychiatric disability. The claim subsequently was readjudicated in an October 2009 supplemental statement of the case. Although letters sent after the initial adjudication generally represent a timing error (see Pelegrini v. Principi, 18 Vet. App. 112 (2004)), timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The duty to notify has been met.  

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, post-service treatment records, evidence from the Social Security Administration (SSA) and reports from multiple VA examinations conducted in 1987, 1994, 1998, 2005, and 2009. VA has a responsibility to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Not all of the examination reports reflect review of the claims folders, but they do all reflect interview with, and examination of, the Veteran as well as assessment of the severity of his disabilities. The Board finds the examinations adequate.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims herein decided. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations also have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

Entitlement to an Earlier Effective Date

The Veteran contends that he is entitled to earlier effective dates for his grants of TDIU and for service connection for a psychiatric disability. The Board herein grants his claims.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2010). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

Effective Date - TDIU

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened. Wood v. Derwinski, 1Vet. App., 267, 269 (1991). For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. The United States Court of Appeals for the Federal Circuit has held that, once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

TDIU is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court has held that a request for TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  In Mayhue v. Shinseki, 24 Vet. App. 273, 280 (2011), the Court determined that a request for TDIU is also part of an original claim for service-connected benefits where evidence of unemployability is submitted within one (1) year of the rating decision granting entitlement to service connection. Here, a May 1986 rating decision granted entitlement to service connection for a back disability and the Veteran submitted evidence of unemployability three (3) months later. 

As the Veteran has already been granted TDIU effective from August 17, 2009, the Board limits the following discussion to the period prior to that date. His award of TDIU was made on the basis of limitations caused by his back disability. VA is not able to consider all the disabilities from which a veteran has in determining unemployability and must limit its consideration to service-connected disabilities. See 38 C.F.R. § 4.16(a).

The SSA determined that the Veteran was unable to do significant work due to his back disability since 1984. However, the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU and the SSA determination is not binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992). 

Service treatment records reflect that the Veteran injured his back while on active duty for training in November 1984. Subsequent VA treatment notes show multiple advisements of bedrest, but bedrest was later noted in January and February 1985 to be ineffective. A February 1985 note states that the Veteran was precluded from military exercises, but could "do a desk job." September 1985 VA treatment notes reflect continuity of back symptoms since the November 1984 injury.

In September 1985 the Veteran submitted a claim of entitlement to service connection for a back disability. He was afforded a VA examination in February 1986. The examination report reflects that the Veteran reported severe low back pain exacerbated by standing more than five (5) or 10 minutes and by walking short distances. The examiner diagnosed a herniated disk. Based on the examination findings and relevant service treatment records, the RO granted service connection in May 1986 and assigned a 20 percent rating. The RO also assigned an effective date of November 12, 1984, the day on which the Veteran received the back injury during his active duty for training with the Army National Guard.

The Veteran received a laminectomy in later February 1986. Subsequent medical records consistently reflect that procedure did not result in any improvement in his level of disability. He received another laminectomy in July 1986. The admission note reflects the Veteran's complaint that he was unable to work due to back pain; the discharge note states that he was expected to improve following the second surgery. However, in July 1986, the Veteran contended that his back injury was more severe than as reflected by the assigned rating. In August 1986, he submitted a medical opinion from his private physician. The opinion described the severity of the Veteran's back disability and stated that he remained so incapacitated due to the injury that he could not perform any work.

Another VA examination was conducted in March 1987. X-rays revealed spondylosis and a "transitional  lumbar vertebra... giving to the back an unstable condition." The examiner diagnosed back pain with residual radiculopathy. The report reflects that the Veteran complained of constant pain and leg weakness and instability with falling; he informed the examiner that he could not sit or stand for more than 10 minutes without experiencing extreme pain.

An April 1987 report from the Medical Evaluation Board (MEB) observes that the Veteran's back disability was treated with a lumbar diskectomy in February 1986. The MEB report stated that his "condition cleared" after the February procedure and was stable. On that basis, the MEB opined that the Veteran's "potential for socioindustrial rehabilitation is good."

The Veteran submitted a statement to VA in February 1988. He stated that he had been unable to work since 1984 due to his service-connected back disability. The Veteran included documentation from the SSA reflecting the following determinations: that he had the residual functional capacity to perform sedentary work, but that capacity was reduced by his need to frequently alternate positions and use a cane for ambulation; that he did not have any transferrable skilled or semi-skilled work skills as he used to work as a mechanic and truck driver; and he had not engaged in substantial gainful employment since November 1984. SSA documentation reflects both the Veteran's complaints of constant back pain worsening with movement and examiners' notations that his abilities to sit, stand, lift, and carry are all limited by back pain.

In February 1988 the Veteran was admitted for VA physical rehabilitation of his back disability. The summary states that physical therapy resulted in "only mild improvement" and TENS therapy was unsuccessful. In March 1988, the Veteran was treated by the Emergency Department of a VA Medical Center (VAMC) for complaints of despair, palpitations, and chest discomfort; he was diagnosed with anxiety and prescribed valium. A July 1988 VA treatment note refers to his prior back surgeries as "failed" and an August 1988 VA treatment note indicates that the Veteran was referred by the Emergency Department for mental health complaints. The note states that he had received prior emergency treatment in the form of prescription valium for insomnia and anxiety. The Veteran reported those symptoms as well as racing thoughts, fears, and pessimistic expectations. The treating health care provider observed his medical history and complaints of back pain and diagnosed major depression with psychotic features.

In November 1989, the Veteran was evaluated by the SSA for a mental disorder. The SSA examiner determined that the Veteran began experiencing anxiety, irritability, auditory hallucinations, and crying spells after the 1986 laminectomy failed to relieve his symptoms of back disability. The examiner diagnosed major depressive disorder and severe stress resulting from the Veteran's frustration with his physical condition. A separate evaluation for disability determination states that the Veteran had been unable to return to work following his injury in November 1984.

The Veteran submitted another private medical opinion in May 1991. The physician's letter reports that the Veteran experienced constant pulsating pain in his back that radiates to his legs. The pain was noted to worsen with standing, sitting, bending, pulling, or pushing and to result in occasional leg weakness causing falls.

In a 1992 remand, the Board noted that the Veteran's claim for an increased rating for his back disability "also includes the question of entitlement to a total rating based on unemployability." In October 1993, the Veteran wrote to VA and again contended that he was unable to work due to his service-connected back disability. He stated that previously submitted SSA and private medical evidence supported his claim.

He was afforded a VA mental disorders examination in July 1994. The examiner summarized the Veteran's medical history and diagnosed dysthymia resulting from his back injury during active duty for training. The examiner opined that he was chronically depressed and had been unable to work.

The Veteran also received a VA spinal disorders examination in July 1994. That examiner diagnosed him with a bulging lumbar disc with scar tissue, left lateral stenosis, and polyradiculopathy. The examiner consulted with other VA physicians and provided the following opinion as to the Veteran's employability: "veteran would be physically limited to light work" and "even though [his conditions] could have symptomatic improvement with treatment, this would have no effect on his physical limitations." However, the examination report states that the physicians were unable to render an opinion as to the additional limitations imposed by the pain experienced by the Veteran because "no means has been devised so far to measure it quantitatively." The RO denied entitlement to TDIU in a May 1995 rating decision that the Veteran timely appealed.

An April 1997 evaluation report from a private neurologist was submitted to VA with documents from the SSA and reflected that the Veteran experienced a back disability including radiculopathy. The neurologist opined that the Veteran was likely not able to work due to his disabilities.

The Veteran was afforded additional VA examinations, spinal and psychiatric, in February 1998. The spinal examiner noted only slight measurable limitation of motion, but did not render an opinion as to whether pain could significantly limit his functional ability during flare-ups because there is "no scientific method to measure pain objectively." The psychiatric examiner diagnosed dysthymia and referred to a VA Social and Industrial Field Survey completed earlier that same month. The examiner opined that the Veteran's neuropsychiatric condition, alone, did not render him unemployable. The Social and Industrial Field Survey reflects that the Veteran reported back pain prevented him from performing physical activity and that he did not frequently leave the house and was easily irritated.

Subsequent VA treatment records reflect ongoing treatment for the Veteran's back and psychiatric disabilities. He continued to contend that he was unable to work due to service-connected disabilities.  In August 2009, a VA examiner determined that the Veteran had a neurogenic bladder; the RO subsequently granted service connection for the bladder disability secondary to the back disability. An August 2009 VA psychiatric examiner opined that the Veteran's mental health did not render him unemployable.

The Veteran also was afforded a VA spinal examination in August 2009. The examiner noted that he could not walk for more than 10 minutes and had a history of falling due to instability. The Veteran's diagnoses of lumbar strain and radiculopathy were unchanged, but the examiner noted that a right posterolateral disc herniation at L4-5 had developed since 1996. The examiner opined that the Veteran's spinal disabilities precluded him from gainful employment due to pain and poor tolerance for sitting and standing.

On the basis of the 2009 VA examiner's opinion as to unemployability, the RO granted TDIU. The RO assigned an effective date of August 17, 2009, the date of the examination. The Veteran submitted a timely notice of disagreement with the effective date.

The first evidence of record indicating that the Veteran's back disability rendered him unemployable is an August 1986 medical opinion from his private physician. The Veteran submitted the medical opinion as evidence supporting his contention that he was entitled to a higher rating for his back disability. The physician stated that he was incapacitated due to the injury and could not perform any work. In a February 1988 letter to VA, the Veteran stated that he had been unable to work since 1984.

The claims file reflects that the Veteran had vocational training in auto mechanics and had worked as a truck driver. In the relevant time period after the Veteran's November 1984 injury, he has not worked. 

Multiple medical professionals have opined that the Veteran's back disability rendered him unable to work at substantially gainful employment. Although VA examiners prior to 2009 did not explicitly opine that the Veteran's back disability rendered him unemployable, they stated that they could not state the degree of functional impairment caused by his back pain. VA treatment records reflect that he was ordered to bedrest for multiple periods, underwent ineffective surgeries and ineffective courses of physical therapy, and was prescribed multiple painkillers for his back disability.
 
As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). Although one VA physician opined in February 1985 that the Veteran could perform a "desk job" and an April 1987 report from the MEB stated that a February 1986 diskectomy "cleared" his condition and left him with good potential for "socioindustrial rehabilitation," those findings are contradicted by other evidence. Several assessment reports show that he could not sit for long periods due to pain and needed to readjust frequently for comfort; Multiple VA treatment notes refer to the diskectomy as "unsuccessful" or "failed." 

Medical evidence shows that the Veteran did not work after his initial injury in 1984 due to functional limitations imposed by pain. The Court has held that a claim for TDIU is part of an original claim for service-connected benefits where evidence of unemployability is submitted within one (1) year of the rating decision granting entitlement to service connection. Mayhue, 24 Vet. App. at 280. The Veteran submitted evidence of unemployability within 1 year of the May 1986 rating decision granting entitlement to service connection for a back disability. The Board finds that he is entitled to an award of TDIU effective the same date as his grant of service connection for back disability - November 12, 1984.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, there is no evidence of substantially gainful employment after the date of his injury and multiple medical opinions state that his back injury rendered him physically incapable of substantially gainful employment. See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) ("Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."). For purposes of a determination of TDIU, "marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). An effective date of November 12, 1984 for the award of TDIU is granted.  

Effective Date - Psychiatric Disability

The RO granted entitlement to service connection for an acquired psychiatric  disability secondary to a back disability in a May 1995 rating decision. The Veteran timely appealed the assigned effective date - July 26, 1994. The discussion below focuses on the time period prior to July 1994.

A September 1985 VA treatment note states that the Veteran reported feeling anxious and worried over increases in his blood pressure. The record reflects that VA personnel called the Veteran in April 1986 in an attempt to locate additional records of his hospital treatment immediately following his back injury. The report of telephone contact also states that the Veteran reported experiencing anxiety that he attributed to pain.

In March 1988, the Veteran was treated by the Emergency Department of a VA Medical Center (VAMC) for complaints of despair, palpitations, and chest discomfort; he was diagnosed with anxiety and prescribed valium. An August 1988 VA treatment note indicates that the Veteran was referred by the Emergency Department for mental health complaints. The note states that he had received prior emergency treatment in the form of prescription valium for insomnia and anxiety. The Veteran reported those symptoms as well as racing thoughts, fears, and pessimistic expectations. The treating health care provider observed his medical history including his complaints of back pain and diagnosed the Veteran with major depression with psychotic features.

A November 1989 SSA Disability Determination report states that the Veteran began experiencing anxiety, irritability, auditory hallucinations, and crying spells after a 1986 laminectomy failed to relieve his symptoms of back disability. The SSA examiner diagnosed major depressive disorder and severe stress resulting from the Veteran's frustration with his physical condition. The Veteran submitted this report to VA with a letter from his (then) counsel. The letter was received by VA on December 26, 1989 and requested that VA consider a claim for service connection for "the mental condition which is the result of his back problems." 

The RO issued a March 1990 rating decision denying service connection for major depression on the basis that the evidence "failed to demonstrate that the Veteran's major depression is directly attributable to [his] service[-]connected back condition." In April 1990, the Veteran submitted a notice of disagreement to the denial. A statement of the case was issued in October 1990 and the Veteran submitted a formal appeal, VA Form 9, in November 1990.

The Veteran testified at a hearing before a former Board member in January 1992. He stated that he began to experience depression after his back injury in November 1986. In December 1992 the Board remanded the Veteran's claim for service connection for a psychiatric disability. The Board directed the RO to obtain additional documents from the SSA and to schedule the Veteran for a VA psychiatric examination.

Additional SSA documents that were subsequently added to the claims file reflect the Veteran's contentions that he experienced depression and anxiety after injuring his back. A VA examination was conducted in July 1994. The examiner diagnosed the Veteran with dysthymia and opined that psychiatric disability was a consequence of the service-connected back disability. The examiner stated that the Veteran "has been chronically depressed," but did not indicate when a depressive disability began. In a May 1995 rating decision, the RO granted entitlement to service connection for a psychiatric disability and assigned an effective date of July 26, 1994 - the date of the VA examination.

Pertinent law states that "any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim." 38 C.F.R. § 3.155 (2010) (emphasis added). "Such informal claim must identify the benefit sought." Id. (emphasis added).

The Board has reviewed the documents within the claims file. Although the Veteran did inform VA personnel in April 1986 that he experienced anxiety due to pain, he did not state that he wished to file a claim for service connection for any disability in addition to a back disability: he did not "identify the benefit sought" as required by 38 C.F.R. § 3.155. The Board also has considered whether the VA treatment notes generated in March and August 1988 may provide a basis for the assignment of an earlier effective date. However, a report of symptoms is not sufficient to create a claim for service connection. See Brannon v. West, 12 Vet. App. 32 (1998).

According to the Court in Brannon, medical evidence alone cannot be an informal claim - there must be claimant intent to apply for a benefit. The letter received by VA on December 26, 1989 represents the earliest possible basis for assigning an effective date. 38 C.F.R. § 3.155. The letter requested that VA consider a claim for service connection for "the mental condition which is the result of his back problems." The letter showed intent to apply for a benefit and identified the benefit sought. 

The RO declined to assign an effective date prior to July 1994 on the basis that the medical evidence did not establish that the Veteran experienced a psychiatric disability secondary to his back disability. Thus, his entitlement to an effective date earlier than July 26, 1994 is dependent on whether it was factually ascertainable that he experienced a psychiatric disability due to the service-connected back disability prior to the 1994 VA examination. 

Prior to the 1994 examination, March and August 1988 VA treatment notes reflect that the Veteran was receiving treatment for mental health reasons. Read broadly for purposes of nexus, the August 1988 VA treatment note constitutes evidence of an etiological relationship between the Veteran's back disability and his mental health treatment. The November 1989 SSA psychiatric evaluation plainly states that the Veteran experienced depression secondary to the February 1986 failed laminectomy. Although the Veteran's psychiatric disability was not diagnosed by a VA examiner until July 1994, the July 1994 opinion does not indicate that disability began on the date of the examination, but suggests that the Veteran had been experiencing chronic depression concurrent with his back disability.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. App. at 206-207. The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained: the Veteran submitted a claim for service connection for a psychiatric disability that was received by VA on December 26, 1989; evidence accompanying that claim reflects that he had been diagnosed with a psychiatric disability attributed to his service-connected back disability. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied. See Alemany, 9 Vet. App. at 519. An effective date of December 26, 1989, for the award of service connection for a psychiatric disability secondary to back disability is granted.



ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an effective date of November 12, 1984, for the award of TDIU is granted.

Subject to the provisions governing the award of monetary benefits, entitlement to an effective date of December 26, 1989, for the award of service connection for a psychiatric disability secondary to back disability is granted.


REMAND

The Veteran submitted an April 2001 notice of disagreement (NOD) with a January 2002 rating decision that granted entitlement to service connection for a neurogenic bladder and assigned a 40 percent disability rating effective September 1, 1999. However, the RO has yet to promulgate a Statement of the Case on either of these issues. These claims must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410   (1995). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims; VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. While this case is in remand status, the RO/AMC must ask the Veteran if he has received any private medical treatment pertinent to the matters on appeal and provide him with an authorization form allowing VA to obtain any such records. The RO/AMC also must obtain outstanding VA treatment records - VA treatment records were last added to the claims file in March 2008, but the claims file reflects subsequent VA treatment.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination. The Veteran was last afforded a VA examination for his service-connected psychiatric disability in August 2009. He requested another examination in a June 2011 statement.

As the Veteran is appealing the disability rating assigned when entitlement to compensation was established, the extent of impairment throughout the entire appellate period must be considered and a determination must be made regarding whether "staged" ratings are warranted. See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). His psychiatric disability is rated as 10 percent disabling and the Board herein assigned an effective date of December 26, 1989.

The schedular criteria for psychoneurotic disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988. See 53 Fed. Reg. 23 (January 4, 1988). The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect. See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2010). The Veteran's claim must be considered under both sets of criteria.

The Veteran was afforded VA mental disorder examinations in August 2009, February 1998, and July 1994. The Board has determined that a retrospective medical evaluation is necessary to evaluate the severity of the Veteran's disability over the time period at issue in this appeal. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

As VA regulations governing the adjudication of psychiatric disability claims were amended during the applicable time period, the applicable regulations are reproduced below. See 53 Fed. Reg. 23 (Jan. 4, 1988) (effective Feb. 3, 1988); and 61 Fed. Reg. 52695 (Oct. 8, 1996) (effective Nov. 7, 1996).  

* Regulations effective February 3, 1988:

o Under the General Rating Formula for Psychoneurotic Disorders, a 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired. By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.

o A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

o A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.

* Regulations effective November 7, 1996:

o A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

o A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

o A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In specific regard to the claim of service connection for a bowel disorder secondary to the service-connected back disability, the Veteran has not been provided with notice as to how VA assigns effective dates and disability ratings. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). The June 2006 Board remand directed the RO/AMC to issue notice to the Veteran that informed him of the information and evidence needed to substantiate his claims, to include notice pursuant to Dingess. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - specifically request that he provide the names of any mental health care providers. Obtain any VA treatment records, generated after March 2008, and associate them with the claims file. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. While providing the Veteran with this opportunity to submit additional information, ensure that the notice meets the requirements of Dingess (cited to above).

2. After obtaining any pertinent, outstanding records, the RO/AMC must make arrangements with an appropriate VA medical facility for a retrospective mental disorders examination. The claims folder and a copy of this remand must be made available to the examiner who must document his or her review. After reviewing the claims file and interviewing/examining the Veteran, the examiner must render a medical opinion as to the nature and severity of the Veteran's psychiatric disability for the period from December 26, 1989 to the present.

a. The examiner has an independent responsibility to review the pertinent evidence within the claims file. This evidence includes, but is not limited to, the records of the Veteran's VA mental health treatment starting in 1988, assessments made by/for the Social Security Administration (SSA), letters from the Veteran's private physicians, as well as his own lay statements about his symptoms.

b. The examiner must assess the severity of the Veteran's psychiatric disability using the rating criteria and/or disability evaluation worksheets in effect during the time period in question (those rating criteria appear above in the text of this decision). To the extent possible, the examiner should also provide global assessment of functioning (GAF) scores. If providing such scores is not possible, the examiner must explain why in the examination report. The examiner must provide a complete rationale for any stated opinion.

c. Any necessary tests or studies must be conducted, and all clinical findings should be reported in detail. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she should explain why and so state. 

3. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to an earlier effective date and increased rating for the neurogenic bladder disability. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2010). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

4. Following the above actions, review and readjudicate the Veteran's claims. If the benefits sought remain denied, issue the Veteran and representative (if any) an appropriate supplemental statement of the case and afford them the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


